Citation Nr: 1540676	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  06-15 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation for a lumbar disability with sciatica in excess of 20 percent for the period prior to January 5, 2010, and 40 percent thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for hypertension.

3.  Entitlement to an evaluation in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to July 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was retained by the RO in Atlanta, Georgia.

In July 2009, the Veteran testified before the undersigned acting Veterans Law Judge at a Travel Board hearing at the RO in Muskogee, Oklahoma.  A transcript of the proceeding has been associated with the claims file.

In December 2013, the Board remanded the Veteran's claims for further development.  This matter is now returned to the Board for further review.

The issue of entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  See Claim, September 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran's lumbar disability with sciatica is currently assigned a 20 percent disability rating for the period prior to January 5, 2010, and 40 percent thereafter.  His hypertension is currently assigned a 10 percent disability rating.  His migraine headaches are currently assigned a 30 percent disability rating.  The Veteran seeks higher ratings.

The Veteran's most recent VA examinations provided specifically for all three of his rating claims were in January 2010 and April 2011.  All of these examinations are well over four years old and insufficiently contemporaneous for rating purposes.  The Board finds that before a decision can be made on the claim, these matters should be remanded to afford the Veteran a new VA examination to address the current severity of his service-connected lumbar disability with sciatica, hypertension, and migraine headaches.  

The Board adds that a recent April 2014 VA treatment record notes that the Veteran was experiencing more frequent headaches, indicating his symptoms may have worsened since the last VA examination.

In addition, with regard to the Veteran's headaches, the Board notes that the most recent April 2011 VA examination report did not address whether the Veteran has prostrating attacks, and if so, the frequency of such attacks and whether they are productive of severe economic inadaptability, which information is needed to rate the disability.

Also, the recent May 2015 supplemental statement of the case (SSOC) did not note any review of an October 2013 Gulf War Registry VA examination that addressed some of the Veteran's headache symptoms.

With regard to the Veteran's lumbar disability with sciatica, the Board notes that the May 2015 SSOC did not note any review of an October 2013 Gulf War VA examination, or a February 2014 Aid and Attendance VA examination (which SMC claim was separately denied by a final February 2014 rating decision), both of which addressed some of the Veteran's lumbar disability symptoms.  On remand, these VA examination reports should be considered.  

Furthermore, the May 2015 SSOC did not address the Veteran's neurological complaints he associates with his lumbar spine disability.  For example, a December 2013 VA treatment record notes the Veteran reported constant tingling and numbness in his legs.  The Veteran reported to the January 2010 VA examiner symptoms of intermittent numbness of the lower extremities, weakness, nocturia times three, and daytime urinary frequency of every two hours with urgency.  Erectile dysfunction was also noted, but apparently due to medication, albeit which medication was not noted (i.e., whether it was a medication for his lumbar disability or another service-connected disability).  On remand, the Veteran's associated neurological complaints should be addressed by the new VA examination, and by the RO on readjudication in a SSOC.

In addition, the April 2011 VA examination report relating to the Veteran's lumbar disability rating claim did not address whether there was any additional functional loss due to pain or during flare-ups (including in terms of additional degrees of limitation of motion).  The new VA examination should address such.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA medical examination to determine the current severity of his lumbar disability with sciatica, hypertension, and migraine headaches.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, including x-rays, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.  The examiner should note the Veteran's ranges of motion for his lumbar spine.  The examiner should also comment as to whether the Veteran's lumbar spine exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to his service-connected disability.  If feasible, these determinations should be expressed in terms of the additional degree of range of motion loss due to these symptoms, or the examiner should otherwise explain why such detail feasibly could not be determined.

The examiner should also address any additional functional loss due to pain with repetitive use or during flare-ups.  If feasible, these determinations should be expressed in terms of the additional degree of range of motion loss due to these symptoms, or the examiner should otherwise explain why such detail feasibly could not be determined.  The examiner should specifically address whether the Veteran's lumbar spine disability is manifested by ankylosis, favorable or unfavorable, or by incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  The examiner should also address whether the Veteran experiences any neurological abnormalities as a result of his lumbar strain disability.  The Board notes that the Veteran has reported experiencing numbness and tingling in his lower extremities, urinary frequency, nocturia, and erectile dysfunction.  See, e.g., VA examination report, January 2010; VA treatment record, December 2013.  If any of these complaints are not attributable to the Veteran's lumbar spine disability, this should be explained.  Finally, the examiner should also address the effect of the Veteran's back disability on his ability to perform activities of daily living and occupational tasks in a work-like setting.

Also, the examiner should address whether the Veteran experiences prostrating attacks due to his migraine headaches, and if so, note there frequency and whether they are productive of severe economic inadaptability.

Additionally, the examiner should discuss the most recent blood pressure readings of the Veteran and the role of any medications currently taken.

2.  Then, readjudicate the claims - including consideration of the October 2013 Gulf War Registry VA examination, and the February 2014 VA examination for aid and attendance.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the appeal should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

